Case 2:20-cv-00626-RGD-LRL Document 13 Filed 09/07/21 Page 1 of 2 PageID# 42




                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF VIRGINIA
                                               Norfolk Division


 ALEKSANDR PANKOV,AXXXXXXXX,

                  Petitioner,

 V                                                                            ACTION NO.2:20-cv-626

 ICE/DHS,

                  Respondent.

                                              FINAL ORDER


         Before the Court is a petition for a writ of habeas corpus filed pursuant to 28 U.S.C. §
 2241 and the Respondent's motion to dismiss. ECF Nos. 1 and 6. Petitioner is seeking relief
 from detention pending his deportation and cancellation of his removal order to his country of
 citizenship, Kyrgyzstan.

         The matter was referred for disposition to a United States Magistrate Judge pursuant to

 28 U.S.C. §§ 636(b)(l)(B)-(C), Federal Rule of Civil Procedure 72(b), Local Civil Rule 72, and
 the April 2, 2002 Standing Order on Assignment of Certain Matters to United States Magistrate
 Judges. In a Report and Recommendation entered on June 22, 2021, the Magistrate Judge
 recommended the motion to dismiss be granted, and the petition be denied and dismissed as

 moot.' ECF No. 11. The parties were advised of their right to file written objections to the
 Report and Recommendation. Neither the Petitioner nor the Respondent filed objections with
 the Court.^



'Petitioner was released from detention and was in fact removed from the United States to Kyrgyzstan on February
 9,2021. ECF No. 7-1 at 2.
 ^ The Report and Recommendation mailed to Petitioner on June 22,2021 was returned by the postal service as not
 deliverable as addressed" and "unable to forward." ECF No. 12.
Case 2:20-cv-00626-RGD-LRL Document 13 Filed 09/07/21 Page 2 of 2 PageID# 43




        Having reviewed the record and having heard no objection, the Court agrees with the
 Report and Recommendation on the grounds stated by the Magistrate Judge and ADOPTS and
 APPROVES the Report and Recommendation, ECF No. 11, in its entirety as the Court's own
 opinion. Accordingly, the Respondent's motion to dismiss, ECF No. 6, is GRANTED,and the
 Petition, ECF No. 1, is DENIED and DISMISSED as moot. It is ORDERED that judgment be
 entered in favor ofthe Respondent.

        The Petitioner is hereby notified that he may appeal from the judgment entered pursuant
 to this Final Order by filing a written notice of appeal with the Clerk of the Court at the Walter
 E. Hoffman United States Courthouse, 600 Granby Street, Norfolk, Virginia 23510, within thirty

(30) days from the date judgment is entered. Because the Petitioner has failed to demonstrate a
 substantial showing of the denial of a constitutional right pursuant to 28 U.S.C. § 2253(c) and
 Federal Rule of Appellate Procedure 22(b)(1), the Court declines to issue a certificate of
 appealabilitv. See Miller-El v. Cockrell. 537 U.S. 322, 335-36(2003).

        The Clerk is DIRECTED to forward a copy of this Order to the Petitioner and counsel of

 record for the Respondent.

        It is so ORDERED.




                                                 Robert
                                                 Semor
                                                      United States Distnct Judg


 Norfolk, Virginia
 September _7,2021
